Pierce, J.
This is an appeal from a decree confirming the master’s report and the final decree, whereby the claim of the plaintiff to the absolute ownership by gift inter vivof of two registered bonds was established, and- an order made that the defendants deliver the bonds or the avails thereof to the plaintiff, in performance of their stipulation filed in court in this case.
It is settled in this Commonwealth that an unregistered bond, a bill of exchange, a promissory note, a policy of life insurance or a savings bank book, without an assignment, like a chattel may be the subject of a legal gift inter vivas or mortis causa. It is also settled that evidences of debt, as distinguished from the debt-itself, that is, chose in action without writing, may be the subject of a valid gift and as such constitute an equitable assignment of the debt or other obligation. In either case by an unqualified delivery and acceptance the title passes, the gift becomes perfect and carries with it an implied irrevocable power to enforce it in the name of the donor. Grover v. Grover, 24 Pick. 261. Ensign v. Kellogg, 4 Pick. 1. Hunt v. Hunt, 119 Mass. 474. Pierce v. Boston Five Cents Savings Bank, 129 Mass. 425. Slade v. Mutrie, 156 Mass. *619. Scrivens v. North Easton Savings Bank, 166 Mass. 255. Bone v. Holmes, 195 Mass. 495. Knowles v. Knowles, 205 Mass. 290. Herbert v. Simson, 220 Mass. 480. Bliss v. Bliss, 221 Mass. 201, 207.
In the case at bar the master found the ultimate fact, based upon undisputed subsidiary facts, that the deceased, the donor, “intended to make and did make a complete and absolute gift of these bonds to plaintiff.” This finding of fact would be conclusive were it not for the contention that the donor intended to retain and did retain dominion and control over the bonds by her declarations and the alleged qualifying words which accompanied the delivery of the bonds. The descriptive facts are as follows: “Without a word of comment deceased took the bonds from the drawer, locked at the time, and handed them, encased in an envelope, to plaintiff, with the information that they were two $20,000 bonds of the City of Boston, and that she was going to give them to her saying: ‘I want you to have these and keep them for yourself. They are yours and I want you to keep them.’ Deceased told plaintiff further that she had been good and faithful to her, that she had taken good care of her when sick, had looked after Mr. Brett, and that all the money she had would no.t pay for what she had done; that this was not all she was going to get, ‘for,’ she said, ‘what good is the house without money to run it, and she expressed the hope that plaintiff would never leave the place nor have to work after she was gone. Deceased further stated that it was her purpose to have the dividends herself ‘to run the house and do repairs, painting and paper hanging.’ ” The plaintiff took the bonds and always retained them. “There was no evidence that deceased knew where they were kept, except that she knew they were in the house in plaintiff’s room.” Smith v. Savings Bank, 64 N. H. 228. Candee v. Connecticut Savings Bank, 81 Conn. 372.
In the case at bar the findings of the master conclusively established that the intent of the donor at the time of delivery was to make a transfer to the donee of the absolute title, and that the donee accepted the gift as such; and we find nothing in the declaration of the donor when she made the delivery of the bonds to the donee which makes such a finding of fact clearly wrong and a legal impossibility.

Decree affirmed with costs.